OPINION — AG — ** TIE VOTE — STATE BOARD OF REGISTERED DENTISTS ** NEITHER SAID SECTIONS OF 59 O.S. 241 [59-241] PROVIDES HOW A TIE VOTE FOR MEMBERSHIP IN THE BOARD, IS TO BE DECIDED, THE A.G. IS OF THE OPINION THAT THE BOARD OF GOVERNORS OF REGISTERED DENTISTS, UNDER THE AUTHORITY OF 59 O.S. 241 [59-241], IN ITS MINUTES, PROVIDE A METHOD HOW SUCH A TIE VOTE IS TO BE DECIDED, SUCH AS SELECTING SAID MEMBER BY LOT. (TIE VOTE, ELECTION, STATE BOARD, AGENCY, VOTING, MEMBERS) CITE: 59 O.S. 241 [59-241] (FRED HANSEN)